Case 8:19-bk-10526-TA       Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34                Desc
                             Main Document     Page 1 of 7



  1   Marc C. Forsythe - State Bar No. 153854
      GOE & FORSYTHE, LLP
  2   18101 Von Karman Avenue, Suite 1200
      Irvine, CA 92612
  3   mforsythe@goeforlaw.com
  4   Telephone: (949) 798-2460
      Facsimile: (949) 955-9437
  5
      Proposed Attorneys for LF Runoff 2, LLC fka Plutos Sama, LLC
  6
                               UNITED STATES BANKRUPTCY COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
                                          SANTA ANA DIVISION
  9
 10
      In re:                                       Case No. 8:19-bk-10526-TA
 11
      LF RUNOFF 2, LLC FKA PLUTOS
 12   SAMA, LLC,                                   Chapter 11

 13                                                SECOND EX-PARTE MOTION TO EXTEND
                                                   TIME TO FILE SCHEDULES, STATEMENT
 14                  Debtor.                       OF FINANCIAL AFFAIRS, AND BALANCE OF
                                                   DEFICIENCY DOCUMENTS; DECLARATION
 15                                                OF MARC C. FORSYTHE IN SUPPORT
                                                   THEREOF
 16
                                                   [NO HEARING REQUIRED]
 17
 18            TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES

 19   BANKRUPTCY JUDGE, THE UNITED STATES TRUSTEE AND ALL CREDITORS:

 20            Debtor and Debtor-in-Possession, LF RUNOFF 2, LLC FKA PLUTOS SAMA, LLC

 21   (“Debtor”), for the Chapter 11 estate in the above-referenced bankruptcy case, respectfully applies

 22   ex-parte to this Court for an extension of time, through and including March 19, 2019, within

 23   which to file its Schedules of Assets and Liabilities (Schedules A through H), Statement of

 24   Financial Affairs (collectively referred to herein as the “Schedules”), and all other documentation

 25   required by the Code, based on the following facts and circumstances:

 26            1.    The voluntary Chapter 11 petition in this case was filed on February 14, 2019.

 27
 28
                                                       1
Case 8:19-bk-10526-TA         Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34             Desc
                               Main Document     Page 2 of 7



  1           2.      Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, Debtor must
  2   file the Schedules within fourteen days from the date of filing the Chapter 11 Voluntary Petition.
  3   In this case, Debtor’s Schedules, Financial Statement and other required documents as listed in the
  4   Case Commencement Deficiency Notice (“Schedules”) are due to be filed on or before February
  5   28, 2019.
  6
              3.      For the past month, Debtor has been diligently gathering the information required
  7
      to complete the Schedules, Statement of Financial Affairs, and related documents, as well as
  8
      working on the United States Trustee compliance. Debtor has also been very busy addressing pre-
  9
      petition litigation matters.
 10
              4.      As the Court is aware, Debtor is the managing member of chapter 11 Debtor BP
 11
      Fisher Law Group, LLP, U.S.B.C. Case Number 8:19-bk-10158-TA (“BP Fisher”). Since filing
 12
      Debtor’s petition, BP Fisher has had to defend itself against motions brought by the Office of the
 13
      United States Trustee and Ditech Financial, LLC to dismiss, convert or, alternatively, transfer
 14
      venue, as well as file its own Schedules, Statement of Financial Affairs, and related documents,
 15
      which were filed in the BP Fisher case on February 22, 2019 [Docket No. 57].
 16
              5.      As such, Debtor has been unable to gather all the necessary documentation within
 17
 18   the 14 days provided by the Code, but Debtor should be able to gather all the necessary

 19   documentation to file accurate paperwork within the next 10-12 days.

 20           6.      Debtor’s counsel will be out of the country on vacation until March 18, 2019, and

 21   upon his return shall review Debtor’s Schedules for filing on March 19, 2019.

 22           7.      Debtor has not been able to prepare complete and accurate Schedules within the

 23   time prescribed. Accordingly, based upon the above, Debtor requests an extension, through and

 24   including March 19, 2019, within which to file the Schedules, Statement of Financial Affairs, and
 25   other deficiency documents.
 26           8.      Debtor is very aware of the importance of the Schedules and other documents, and
 27   the fact that the Schedules and all related documents must be complete and accurate. However,
 28
                                                       2
Case 8:19-bk-10526-TA        Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34             Desc
                              Main Document     Page 3 of 7



  1   for the reasons set forth above, preparation of complete and accurate Schedules and other
  2   documents within the required time period has not been possible. Debtor believes that complete
  3   and accurate Schedules can be filed on or before March 19, 2019.
  4          Based upon the foregoing, Debtor respectfully requests that the Court enter its Order
  5   extending the time for filing of Debtor’s Schedules to and including March 19, 2019.
  6
  7   Dated: March 8, 2019                                Respectfully submitted by
                                                          GOE & FORSYTHE, LLP
  8
  9                                                       By: /s/Marc C. Forsythe
                                                          Marc C. Forsythe
 10
                                                          Proposed Attorneys for LF Runoff 2, LLC fka
 11                                                       Plutos Sama, LLC, Debtor and Debtor in
                                                          Possession
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      3
Case 8:19-bk-10526-TA         Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34               Desc
                               Main Document     Page 4 of 7



  1                              DECLARATION OF MARC C. FORSYTHE
  2           I, Marc C. Forsythe, declare and state as follows:
  3           1.   I am a partner at Goe & Forsythe, LLP, proposed counsel for debtor and debtor in
  4   possession (“Debtor”). The matters stated hereinafter are within my personal knowledge, and if
  5   called upon as a witness, I could and would competently testify thereto.
  6           2.   Debtor is requesting an extension of time, through and including March 19, 2019,
  7   within which to file to file Debtor’s Schedules of Assets and Liabilities (Schedules A through H),
  8   Statement of Financial Affairs (collectively referred to herein as the “Schedules”), and all other
  9   documentation required by the Code, based on the following facts stated herein.
 10
              3.   The voluntary Chapter 11 petition in this case was filed on February 14, 2019.
 11
              4.   Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, Debtor must file
 12
      the Schedules within fourteen days from the date of filing the Chapter 11 Voluntary Petition. In
 13
      this case, Debtor’s Schedules, Financial Statement and other required documents as listed in the
 14
      Case Commencement Deficiency Notice (“Schedules”) are due to be filed on or before February
 15
      28, 2019.
 16
              5.   For the past two weeks, Debtor has been diligently gathering the information required
 17
      to complete the Schedules, Statement of Financial Affairs, and related documents, as well as
 18
      working on the United States Trustee compliance. Debtor has also been very busy addressing pre-
 19
      petition litigation matters.
 20
              6.   As the Court is aware, Debtor is the managing member of chapter 11 Debtor BP
 21
 22   Fisher Law Group, LLP, U.S.B.C. Case Number 8:19-bk-10158-TA (“BP Fisher”). Since filing

 23   Debtor’s petition, BP Fisher has had to defend itself against motions brought by the Office of the

 24   United States Trustee and Ditech Financial, LLC to dismiss, convert or, alternatively, transfer

 25   venue, as well as file its own Schedules, Statement of Financial Affairs, and related documents,

 26   which were filed in the BP Fisher case on February 22, 2019 [Docket No. 57].

 27
 28
                                                        4
Case 8:19-bk-10526-TA        Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34                Desc
                              Main Document     Page 5 of 7



  1          7.    As such, Debtor has been unable to gather all the necessary documentation within the
  2   14 days provided by the Code, but Debtor should be able to gather all the necessary
  3   documentation to file accurate paperwork within the next week.
  4          8.    I will be out of the country on vacation until March 18, 2019, and upon my return
  5   shall review Debtor’s submission for filing on March 19, 2019.
  6
             9.    Debtor has not been able to prepare complete and accurate Schedules within the time
  7
      prescribed. Accordingly, based upon the above, Debtor requests an extension, through and
  8
      including March 19, 2019, within which to file the Schedules, Statement of Financial Affairs, and
  9
      other deficiency documents.
 10
             10. Debtor is very aware of the importance of the Schedules and other documents, and the
 11
      fact that the Schedules and all related documents must be complete and accurate. However, for
 12
      the reasons set forth above, preparation of complete and accurate Schedules and other documents
 13
      within the required time period has not been possible. Debtor believes that complete and accurate
 14
      Schedules can be filed on or before March 19, 2019.
 15
             11. Debtor has spent a considerable amount of time trying to gather the information
 16
      required to complete the Schedules, Statement of Financial Affairs, and related documents in this
 17
 18   case and my companion bankruptcy case, as well as working on the United States Trustee

 19   compliance. Debtor is working diligently to compile and review all of the information, but have

 20   not been able to complete the task of preparing the Schedules. Debtor needs to review additional

 21   documents to determine that all assets and liabilities are properly listed in the Schedules. Debtor

 22   has also been very busy addressing pre-petition litigation matters.

 23          12.     Debtor is aware that it must file the Schedules within the 14 days following the

 24   filing of this bankruptcy, or by February 28, 2019.
 25   ///
 26   ///
 27   ///
 28
                                                        5
Case 8:19-bk-10526-TA        Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34              Desc
                              Main Document     Page 6 of 7



  1          13.     For the foregoing reasons, Debtor is unable to prepare complete and accurate
  2   Schedules within the required time period, and requests an extension, through and including
  3   March 19, 2019, within which to file the Schedules.
  4          I declare under penalty of perjury under the laws of the United States of America that the
  5   foregoing is true and correct.
  6
  7   DATED: March 8, 2019                                /s/Marc C. Forsythe
                                                          Marc C. Forsythe
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      6
Case 8:19-bk-10526-TA         Doc 25 Filed 03/08/19 Entered 03/08/19 14:43:34                       Desc
                               Main Document     Page 7 of 7



  1                            PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612
  3
      A true and correct copy of the foregoing document entitled (specify): EX-PARTE MOTION TO EXTEND
  4   TIME TO FILE SCHEDULES, STATEMENT OF FINANCIAL AFFAIRS, AND BALANCE OF
      DEFICIENCY DOCUMENTS; DECLARATION OF MARC C. FORSYTHE IN SUPPORT THEREOF will
  5   be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
      2(d); and (b) in the manner stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On (date) March 8, 2019, I checked the CM/ECF docket for this bankruptcy
  8   case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
      List to receive NEF transmission at the email addresses stated below:
  9
             Frank Cadigan frank.cadigan@usdoj.gov
 10          Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
             James Andrew Hinds jhinds@jhindslaw.com, mduran@jhindslaw.com
 11          Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
             United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 12          Larry D Webb Webblaw@gmail.com,
              larry@webblaw.onmicrosoft.com;r51666@notify.bestcase.com
 13
      2. SERVED BY UNITED STATES MAIL:
 14   On (date) March 8, 2019, I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 15   in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 16   document is filed.

 17           Ana Bidoglio                                      Daimler Trust
              C/O Henry J. Josefsberg                           c/o BK Servicing, LLC
 18           4050 Katella Ave., Ste 205                        PO Box 131265
              Los Alamitos, CA 90720                            Roseville, MN 55113-0011
 19
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
 20   (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
      (date) March 8, 2019, I served the following persons and/or entities by personal delivery, overnight mail
 21   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
 22   mail to, the judge will be completed no later than 24 hours after the document is filed.

 23        The Honorable Theodor C Albert, USBC, 411 West Fourth Street, Santa Ana, CA 92701

 24   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 25    March 8, 2019          Susan C. Stein                                 /s/Susan C. Stein
       Date                    Printed Name                                  Signature
 26
 27
 28
                                                            7
